DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 20 May 2022 has been entered.  
Claims 1-12 remain pending in the application, wherein claims 1-12 have been amended.  No new matter has been introduced as a result of these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takasawa (US PGPub. No. 2007/0217293, previously cited) in view of Kuroda et al. (US Pat. No. 7,875,128, previously cited).
Claim 1: Takasawa teaches a decorative product, such as an external part of a timepiece (i.e. a watch component) (paragraphs 0018 and 0048).  The decorative product has a base layer made from a Fe-Cr alloy (i.e. a stainless steel because it is a ferrous alloy having 15-25% Cr; Cr content is listed in paragraph 0033), and the base layer has a base portion and an austenite layer (paragraph 0030), wherein the base portion is primarily a ferrite phase (paragraph 0031) (i.e. the decorative product is an austenitic ferritic stainless steel).  The austenite layer is austenitized by adding nitrogen atoms near the surface of the base layer (i.e. the austenite layer is a surface layer formed on the surface of the base and includes an austenitic phase) (paragraph 0030).  Takasawa does not specifically describe the claimed mixed layer; however, the mixed layer is considered to be a material property that is the result of austenitizing the ferritic base layer, as described in the instant application (instant specification, paragraph 0024).  Takasawa teaches a substantially identical austenitizing process as follows: 
The base member/mother material is placed in a process or treatment chamber and the pressure is reduced to 2 Pa (Takasawa, paragraph 0086-0087; instant specification, paragraph 0026).
Nitrogen is introduced to the chamber while venting/exhausting the chamber to a maintained pressure of 0.08-0.12 MPa (Takasawa, paragraph 0088; instant specification, paragraph 0027).
Takasawa teaches a heat treatment of raising the temperature inside the treatment chamber to 950-1300 °C at a rate of 5-20 °C/min and maintaining the temperature for a holding time of 3-48 hours (Takasawa, paragraphs 0060-0062) whereas the instant specification describes a heat treatment of raising the temperature to 1200 °C at a rate of 5 °C/min and maintaining for 4 hours (instant specification, paragraph 0027).  These ranges for the conditions of heat treatment overlap and the courts have held that where ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the ranges has been presented.
After the holding time of the heat treatment, the member is quenched at a cooling rate of at least 80 °C/s (Takasawa, paragraph 0063) and quenching with cold water gave an average cooling rate of 150 °C/s (Takasawa, paragraph 0089).  The instant specification describes that the base material is quenched by water cooling (instant specification, paragraph 0027).
Takasawa teaches where the Fe-Cr alloy contains 15-25 wt% Cr (paragraph 0033), 1.0-4.0% Mo (paragraph 0035), 0.08-0.28% Nb (paragraph 0036), as little Ni as possible and preferably ≤0.05% (i.e. the alloy is substantially Ni-free) (paragraph 0037), as little P as possible and preferably ≤0.07% (paragraph 0040), as little S as possible and preferably ≤0.02% (paragraph 0039), and as little C as possible and preferably ≤0.02%.  Takasawa further teaches the Fe-Cr alloy as having 0.26% Mn and 0.21% Si in Example 1 (paragraph 0081).  The ranges and amounts for each of these elements overlap the claimed ranges, except for Nb which is close (e.g. the difference between up to 0.28% compared to the claimed minimum of 0.30%), and the courts have held that where claimed ranges overlap or are close to the ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Being a steel alloy, it would be understood by one of ordinary skill in the art that the remainder of the composition after accounting for any added elements is necessarily iron and unavoidable impurities.  Takasawa does not specify the content of N in the ferritic base material; however, since an austenite layer is austenitized by adding nitrogen atoms near the surface (paragraph 0009) and the austenite layer has a nitrogen content of 0.3-1.2% (paragraph 0012), it would be understood by one of ordinary skill in the art that the ferritic base material must have a lower nitrogen content than the austenite layer (i.e. <0.3%), which overlaps the claimed range of N in the base layer.  See MPEP § 2144.05.  Takasawa teaches that the nitrogen content in the austenite layer (i.e. the surface layer) is 0.3-1.2% and more preferably 0.8-1.2% (paragraph 0045), and these ranges overlap the claimed ranges of N in the surface layer.  See MPEP § 2144.05.  Takasawa teaches that the Fe-Cr alloy including the base layer can include elements other than Fe and Cr (paragraph 0034) but is silent regarding the content of Cu.
In a related field of endeavor, Kuroda teaches a Ni-free stainless steel (Col. 1, lines 58-62) that is a ferritic stainless steel containing 18-24% by mass of Cr and 0-4% Mo and is subjected to nitrogen absorption treatment and austenitizing it (Col. 2, lines 10-15).  The alloy may further include 0-4% Cu, preferably 0.5-3% Cu, because Cu improves corrosion resistance, weldability, formability, etc. (Col. 9, lines 59-65).  This amount of Cu overlaps the claimed range.  See MPEP § 2144.05.
As Takasawa and Kuroda each teach a Ni-free ferritic stainless steel, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Takasawa to include 0-4% Cu as this is considered a conventionally known additive to Ni-free stainless steel for improving corrosion resistance, etc. as taught by Kuroda, and one would have had a reasonable expectation of success.  Being a steel alloy, it would be understood by one of ordinary skill in the art that the remainder of the composition after accounting for any added elements is iron and unavoidable impurities.  Furthermore, this modified composition is substantially identical to the instantly claimed composition and treated in a substantially identical austenitizing process as outlined above, which would result in the claimed mixed layer because substantially identical materials subjected to substantially identical treatments have substantially identical properties or functions, absent an objective showing.  See MPEP § 2112.01.  The instant specification does not describe any additional steps for forming the oxide film and further describes that mainly at a surface of the surface layer, the Cr reacts with oxygen and the like in the atmosphere to form an oxide film (instant specification, paragraph 0027).  Therefore, the claimed oxide film and oxide film thickness is considered to be present because the above outlined modified composition is substantially identical to the instantly claimed composition and treated in a substantially identical austenitizing process as outlined above, and substantially identical materials subjected to substantially identical treatments have substantially identical properties or functions, absent an objective showing.  See MPEP § 2112.01.  
Claims 2-4: The oxide film, considered to be necessarily present in the disclosure of Kuroda-modified Takasawa as outlined above, is also considered to have the claimed secondary passivation region at the claimed potential because the above outlined modified composition is substantially identical to the instantly claimed composition and treated in a substantially identical austenitizing process as outlined above, and substantially identical materials subjected to substantially identical treatments have substantially identical properties or functions, absent an objective showing.  See MPEP § 2112.01.
Claims 5-8: The oxide film, considered to be necessarily present in the disclosure of Kuroda-modified Takasawa as outlined above, is also considered to have the claimed maximum value of current using the claimed measurement because the above outlined modified composition is substantially identical to the instantly claimed composition and treated in a substantially identical austenitizing process as outlined above, and substantially identical materials subjected to substantially identical treatments have substantially identical properties or functions, absent an objective showing.  See MPEP § 2112.01.
Claims 9-12: Takasawa teaches the decorative product of a base member of the above described Fe-Cr alloy having an austenitized layer (paragraph 0009) and a timepiece having the product (paragraph 0003).  More specifically, the decorative product can be external or internal parts of a timepiece, etc. (i.e. a watch component of the austenitic ferritic stainless steel) (paragraph 0048), and Takasawa describes a timepiece having the decorative product (paragraph 0065) and illustrates a portable timepiece as a wristwatch (i.e. a watch) (paragraph 0073; Fig. 4).


Terminal Disclaimer
The terminal disclaimer filed on 20 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17/012,125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s amendments to the abstract have overcome the objection for being too long.  The objection to the specification has been withdrawn.
The terminal disclaimer filed on 20 May 2022 has overcome the nonstatutory double patenting rejection over U.S. Application No. 17/012,125.  The nonstatutory double patenting rejection has been withdrawn.
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive.  Applicant argues, see p. 5-7, that Takasawa and Kuroda do not teach the amended range of 0.3-0.5% Nb and that Takasawa teaches away from the claimed amount of Nb.  However, as outlined above, Takasawa teaches an amount of Nb that is very close to the claimed amount (i.e. 0.08-0.28% taught by Takasawa compared to the claimed minimum of 0.30%) and the courts have held that where claimed ranges do not overlap but are close to ranges disclosed in the prior art a prima facie case of obviousness exists, absent an objective showing of criticality to the claimed ranges.  See MPEP § 2144.05.  The upper limit taught by Takasawa is not considered to teach away from slightly higher ranges of Nb because Takasawa merely teaches that corrosion resistance may drop (Takasawa, paragraph 0036).  This is not a teaching that the instantly claimed product would not work and the corrosion resistance of the austenitic ferritic stainless steel is not a claimed feature.  See MPEP § 2145(VI).   Furthermore, the rejection is in view of Kuroda that teaches inclusion of 0-4% Cu, preferably 0.5-3% Cu, because Cu improves corrosion resistance, weldability, formability, etc. (Col. 9, lines 59-65) (that is, the improved corrosion resistance provided by Cu likely would help to offset a possible decrease in corrosion resistance caused by a slightly higher amount of Nb). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784